Title: From Alexander Hamilton to Tench Coxe, 30 May 1796
From: Hamilton, Alexander
To: Coxe, Tench


New York May 30. 1796
Sir
Some days since I received your letter in which you mention to me that Mr. Wheelen pursuant to what he said to me, was himself willing and would endeavour to prevail upon the other parties concerned with him to permit Mr Church’s proportion of the land sold to be withdrawn by lot. In carrying this idea into execution, I presume it is well understood that the drawing must be confined to the Identical tract of land which was purchased by you in connection with Mr Church not from the aggregate of that and your other land sold to Wheelen & Miller. But I sincerely wish the Affair was terminated.
I am   Sir   Yr humble servant
A Hamilton
Tench Coxe Esq
